Citation Nr: 0121845	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  95-02 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for malignant melanoma 
as secondary to Agent Orange exposure.  

2.  Entitlement to service connection for a kidney disorder, 
to include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to April 
1972.

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the St. 
Louis, Missouri RO that, collectively, denied: 1) the 
veteran's claim for service connection for malignant melanoma 
as secondary to exposure to herbicide agents; 2) his claim 
for service connection for a kidney disorder; and 3) his 
claim for service connection for a dental disorder.  The 
veteran appealed the denials to the Board.

In August 1996, the Board remanded the issues on appeal to 
the RO for additional development.  In May 1997, the Board 
issued a decision that, in pertinent part, denied as not well 
grounded the veteran's claims for service connection for 
service connection for malignant melanoma as secondary to 
exposure to herbicide agents, a kidney disorder and a dental 
disorder.  The veteran, in turn, appealed the denials of 
service connection to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court).

The Court initially issued a memorandum decision on these 
matters on September 1, 2000 and judgment was entered on 
September 25, 2000; however, on November 15, 2000, the Court 
issued an order recalling the judgment and noting that the 
enactment of the Veterans Claims Assistance Act of 2000 may 
affect the disposition of the veteran's claims.  Thereafter, 
on December 18, 2000, the Court issued a memorandum decision 
that vacated the Board's May 1997 decision with respect to 
the denials of service connection for malignant melanoma as 
secondary to exposure to herbicide agents, a kidney disorder 
and a dental disorder, and remanded the matters to the Board 
for further proceedings consistent with the memorandum 
decision.

The Board notes that the veteran was represented by a private 
attorney before the Court.  However, in the matters currently 
before the Board, the veteran is represented by Veterans of 
Foreign Wars of the United States.


REMAND

In its December 2000 memorandum decision, the Court noted 
that the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted during the pendency 
of the veteran's appeal, explicitly eliminated the 
requirement that a claimant submit a well-grounded claim.  
The Court remanded the issues on appeal for readjudication by 
the Board in light of the Act.

The Board notes, however, that in view of the changes in the 
law brought about by the Veterans Claims Assistance Act of 
2000, VA must ensure compliance with the notice and duty to 
assist provisions contained in the new law.  This should 
include consideration of whether any additional notification 
or development action is required under the Act.  VA is 
required to notify the claimant of the evidence necessary to 
complete the application for the benefit sought, as well as 
of its efforts to procure relevant evidence.  Moreover, 
required development action may include requesting 
information as described in 38 U.S.C.A. § 5106, as well as 
the accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim. 

After considering the issues on appeal in light of the facts 
pertinent to each issue, and the duties to notify and assist 
imposed by the Act, the Board finds that additional 
development is need prior to consideration of each of the 
claims on appeal on the merits.

Pertinent to the claims on appeal, the veteran's service 
medical records reflect that the veteran was seen in October 
1970 for two fractured teeth, number 8 and 9; the teeth were 
fitted for crowns.  In January 1971, the veteran was seen 
with complaints of fever, chills and pain in his right cheek.  
Swelling and tenderness were noted over the right maxilla 
near the nasal ridge.  In April 1971, tooth number 8 was 
extracted.  A May 1971 service medical record notes that 
teeth numbers 8 and 9 were missing.  In July 1971, the 
veteran was treated for a boil on his back.  In March 1972, 
he was seen for a skin rash on his hand; diagnosis was 
allergic eczema of unknown origin.  The veteran's service 
medical records are negative for complaints or findings 
related to a kidney disorder.

Post-service treatment records note that the veteran 
underwent an excisional biopsy for a malignant melanoma of 
the left scapular region in February 1991; the melanoma was 
removed in March 1991.  In addition, VA outpatient clinical 
record notes that the veteran was treated for probable 
contact dermatitis of the lower extremities in August 1991.  
It is also shown that he developed several nevi on his back 
that were biopsied and removed in July 1991, February 1993 
and March 1993.  In January 1992, the veteran was observed to 
have senile keratosis of the left hand.  An October 1994 VA 
treatment record notes findings of cicatrix, tiny intradermal 
nevus and fibroadipose tissue on the right upper back.  While 
the veteran contends that he has malignant melanoma that is 
due to his exposure to Agent Orange in Vietnam, the record 
currently includes no medical evidence as to the 
relationship, if any, between any current malignant melanoma 
and any in-service injury or disease, to include alleged 
Agent Orange exposure therein.  Therefore, a VA examination 
should be accomplished in order to ascertain the nature and 
etiology of any currently found malignant melanoma.

In addition, post-service treatment records are negative for 
findings related to a kidney disorder.  The veteran contends 
that he currently has a kidney disorder that is related to 
his exposure to toxic chemicals-to include Agent Orange-in 
Vietnam.  Despite the fact that there is no clear medical 
evidence of a current kidney disorder, the Board notes that 
the veteran's assertions appear to constitute "persistent 
symptoms of disability," as that term is utilized in the 
Veterans Claims Assistance Act.  See Pub. L. No. 106-475, 114 
Stat. 2096.  Hence, VA genitourinary examination is warrant 
to obtain medical evidence as to whether the veteran, in 
fact, suffers from a current kidney disability, and, if so, 
the relationship, if any, between any such disability and the 
veteran's active military service, to include alleged Agent 
Orange exposure therein. 

The Board also notes that post-service treatment records are 
negative for findings related to a dental disorder.  The 
veteran contends that that he currently suffers from 
residuals of a dental procedure performed during his military 
service.  As indicated above, however, given his assertions, 
and the absence of any medical evidence to support his claims 
of currently disability and of a nexus between that 
disability and service, a VA dental examination is likewise 
needed.  

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the veteran.  

Prior to arranging for the veteran to undergo any further 
examinations, the RO must obtain and associate with the 
claims files all outstanding pertinent medical records from 
any source(s) or facility(ies) identified by the veteran, to 
specifically include any records from VA facilities or other 
governmental entities.  In this regard, the Board points out 
that the veteran reported in a January 1995 statement that he 
"has numerous records hidden in Denver, Colorado in storage 
. . . [and] was treated at a VA Hospital in 1972 prior to 
discharge."  The RO should also undertake any other 
development and/or notification action deemed warranted by 
the Act.

Finally, the December 2000 Memorandum Decision notes the 
veteran's contentions that the Board erred by failing to 
consider his claims for service connection as alternative 
claims for nonservice-connected pension benefits.  
Specifically, the veteran has maintained that his March 1999 
notice of disagreement (NOD) with the RO's denial of his PTSD 
claim served as a NOD for the a nonservice-connected pension 
claim as well (specifically, an NOD with the RO's failure to 
adjudicate an alternative claim for nonservice-connected 
pension benefits).  In this regard, the Board notes, as did 
the Court, that the veteran stated in the March 1999 NOD, 
"Also the issue of unemployability was totally ignored!"  
The Court agreed with the veteran's assessment, noting that 
it has held that a remand of a nonservice-connected pension 
claim is appropriate where such a claim may reasonably be 
inferred from a liberal reading of the veteran's substantive 
appeal (citing, inter alia, Keller v. Brown, 6 Vet. App. 157, 
162 (1993)).  

The Board generally is required to remand an issue for which 
an NOD has been filed to the RO for issuance of a statement 
of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Rather than to direct the RO to issue a statement of the case 
on the issue of failure to adjudicate the nonservice-
connected benefits issue, in this case, however, it would 
appear that the remedy that the veteran seeks is to have the 
RO adjudicate that issue.  Inasmuch as the Court has 
essentially authorized remand (rather than referral) of claim 
raised but not adjudicated by the RO, the Board will remand 
the matter, directing that the RO (after completion of the 
development requested herein that could well bear upon the 
issue) adjudicate the claim.  The Board emphasizes, however, 
that if the claim is denied, laws and regulations governing 
the Board's jurisdiction require a perfected appeal 
(consisting of a timely filed NOD and, following the issuance 
of a statement of the case, a timely filed substantive 
appeal) before the merits of the claim of entitlement to 
nonservice-connected pension benefits may be considered by 
the Board.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.101, 20.200-20.202 (2000).

Accordingly, these matters are hereby REMANDED to the RO for 
the following:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from VA facilities (to 
specifically include the currently 
unidentified facility at which the 
veteran claims he was treated prior to 
his discharge in 1972), as well as from 
any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
be noted in the claims file, and the 
veteran and his representative should be 
so notified.  The veteran is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do 
so before arranging for him to undergo 
examination.

2.  After all available records received 
pursuant to the above-requested 
development have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA dermatology, 
genitourinary and dental examinations.  
The claims file, to include a complete 
copy of this REMAND, must be made 
available to and be reviewed the 
physician designated to examine the 
veteran.  All indicated studies and tests 
should be accomplished, and all clinical 
findings should be reported in detail.  
Following examination of the veteran, 
review of his pertinent medical history 
(to include that cited to herein), and 
with consideration of sound medical 
principles, each examiner should indicate 
whether the veteran currently has a 
malignant melanoma, a kidney disorder or 
a dental disorder (as appropriate), and, 
if so, whether it is as least as likely 
as not that the diagnosed disability is 
the result of injury or disease incurred 
or aggravated during active military 
service (to include with respect to any 
diagnosed malignant melanoma and kidney 
disability, alleged Agent Orange exposure 
therein).  The examiners should also 
offer an assessment of the severity of 
each of the diagnosed disabilities.  Each 
examiner should set forth all examination 
findings, along with the complete 
rationale for the opinions expressed, in 
a typewritten report.

3.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
files and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  

6.  After completion of the foregoing 
requested development, and any other 
indicated development and/or notification 
action, the RO should readjudicate the 
claims for service connection for 
malignant melanoma, kidney disorder and 
dental disorder in light of all pertinent 
evidence and legal authority, to 
specifically include that cited to 
herein.  If the veteran fails to report 
for any scheduled examination(s), the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655, as appropriate.  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

7.  If any of the claims for service 
connection continues to be denied, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and given the appropriate time 
period to submit written or other 
argument in response thereto.

8.  After completion of all necessary 
development and/or notification action, 
as indicated above, the RO should also 
adjudicate (if not rendered moot) the 
issue of the veteran's entitlement to 
nonservice-connected pension benefits, in 
light of all pertinent evidence and legal 
authority.  If the claim is denied, the 
RO should furnish the veteran and his 
representative notice of the denial and 
of appellate rights.  The claims file 
should not be returned to the Board prior 
to the expiration of the applicable time 
period for filing a perfected appeal on 
the issue of entitlement to service 
connection for nonservice-connected 
pension benefits.

9.  The veteran and his representative 
are hereby reminded that if and only if a 
timely appeal is perfected on the 
question of the veteran's entitlement to 
nonservice-connected pension benefits 
will the Board have jurisdiction to 
review that issue.

The purpose of this REMAND is to afford due process and to 
comply with a decision of the Court; it is not the Board's 
intent to imply whether the requested action should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




